       Case 2:20-cv-00259-DMC Document 15 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOEL PAREDES,                                     No. 2:20-CV-0259-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    ROBERT BURTON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Pending before the Court is Plaintiff’s request for leave to proceed without payment of

19   filing pees, which the Court construes as a motion to proceed in forma pauperis. ECF No. 3. Plaintiff

20   has submitted a declaration that makes the showing required under 28 U.S.C. § 1915(a).

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
       Case 2:20-cv-00259-DMC Document 15 Filed 04/27/21 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.      Plaintiff’s request for leave to proceed without payment of filing fees is

 3   construed as a motion for leave to proceed in forma pauperis.

 4                 2.      The Clerk of the Court is directed to docket the request for leave to proceed

 5   without payment of filing fees (ECF No. 3) as a motion.

 6                 3.      Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 3) is

 7   GRANTED.

 8

 9   Dated: April 27, 2021
                                                          ____________________________________
10                                                        DENNIS M. COTA
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
